      Case 4:20-cv-01101 Document 5 Filed on 05/26/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            May 26, 2020
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                                   HOUSTON DIVISION

JONATHAN D. MITCHELL,                             §
(TDCJ-CID #2189588)                               §
                                                  §
               Petitioner,                        §
                                                  §
vs.                                               §   CIVIL ACTION H-20-1101
                                                  §
LORIE DAVIS,                                      §
                                                  §
               Respondent.                        §

                               MEMORANDUM ON DISMISSAL


       The petitioner has failed to submit an application to proceed as a pauper or to pay a fee of

$5.00, as required by the Clerk’s Notice of Deficient Pleading dated April 6, 2020. The Clerk’s

Notice also instructed the petitioner to complete the attached application forms for a writ of habeas

corpus under 28 U.S.C. § 2254. The notice specifically provided that failure to comply as directed

may result in the dismissal of this action. The petitioner’s failure to file an application to proceed

in forma pauperis, pay the filing fee, or submit the completed habeas forms forces this Court to

conclude that he lacks due diligence.

       Under the inherent powers necessarily vested in a court to manage its own affairs, this Court

determines that dismissal for want of prosecution is appropriate. See FED. R. CIV. P. 41(b); Link v.

Wabash R.R., 370 U.S. 626 (1962); Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995);

8 James Wm. Moore et al., Moore’s Federal Practice § 41.51(3)(b) & (e) (3d ed. 2017). Upon a

proper showing, relief from this Order may be granted in accordance with Fed. R. Civ. P. 60(b). See

Link, 370 U.S. at 635.


O:\RAO\VDG\2020\20-1101.a01.wpd
     Case 4:20-cv-01101 Document 5 Filed on 05/26/20 in TXSD Page 2 of 2



      This action is DISMISSED without prejudice for want of prosecution.

      SIGNED at Houston, Texas, on     May 26               , 2020.




                                         VANESSA D. GILMORE
                                         UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1101.a01.wpd             2
